


109 HR 6157 IH: To amend the Revised Statutes of the United States to

U.S. House of Representatives
2006-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6157
		IN THE HOUSE OF REPRESENTATIVES
		
			September 21, 2006
			Mr. Tiahrt (for
			 himself, Mr. Ryun of Kansas,
			 Mr. Moran of Kansas,
			 Mr. Wilson of South Carolina, and
			 Mr. Ryan of Wisconsin) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Revised Statutes of the United States to
		  provide for legal protection against frivolous lawsuits directed at statutes
		  prohibiting picketing at military and other funerals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the Sons and
			 Daughters of America Act.
		2.Limitations on
			 certain lawsuits against State and local officials
			(a)Civil action for
			 deprivation of rightsSection 1979 of the Revised Statutes of the
			 United States (42 U.S.C. 1983) is amended—
				(1)by inserting
			 (a)
			 before the first sentence; and
				(2)by adding at the
			 end the following:
					
						(b)The remedies with respect to a claim under
				this section are limited to injunctive and declaratory relief where the
				deprivation consists of a violation of the right to freedom of speech secured
				by the Constitution, and such violation is the result of a statute, ordinance,
				regulation, custom, or usage which prohibits or restricts picketing,
				protesting, or demonstrating at a funeral or any other ceremony, procession, or
				memorial service held in connection with the burial or cremation of the
				dead.
						.
				(b)Attorneys’
			 feesSection 722(b) of the Revised Statutes of the United States
			 (42 U.S.C. 1988(b)) is amended by adding at the end the following:
			 However, no fees shall be awarded under this subsection with respect to
			 a claim described in subsection (b) of section nineteen hundred and seventy
			 nine..
			3.Limitations on
			 certain lawsuits against the United States and Federal officials
			(a)In
			 generalNotwithstanding any other provision of law, a court shall
			 not award reasonable fees and expenses of attorneys to the prevailing party on
			 a claim of injury described in
			 subsection (b) brought against the United
			 States or any agency or any official of the United States acting in his or her
			 official capacity in any court having jurisdiction over such claim, and the
			 remedies with respect to such a claim shall be limited to injunctive and
			 declaratory relief.
			(b)Claims to which
			 limitations applySubsection
			 (a) shall apply with respect to any claim of injury consisting
			 of the violation of the right to freedom of speech secured by the Constitution,
			 if such violation is the result of a statute, ordinance, regulation, custom, or
			 usage which prohibits or restricts picketing, protesting, or demonstrating at a
			 funeral or any other ceremony, procession, or memorial service held in
			 connection with the burial or cremation of the dead.
			4.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on the date of the enactment of this
			 Act and shall apply to any case that—
			(1)is pending on such
			 date of enactment; or
			(2)is commenced on or
			 after such date of enactment.
			
